Title: To George Washington from Otho Holland Williams, 1 November 1790
From: Williams, Otho Holland
To: Washington, George



Dear Sir.
Hagers town [Md.] 1st November 1790

My brother, Mr E. Williams, informs me that, when he had the honor to converse with you at Williams port, you were pleased to intimate to him the propriety of propositions being made for grants of Lands to aid the execution of the law of Congress respecting the permanent residence.
The expectation (created by the law itself) that the location of the federal district may include some lands in which I am interested is the inducement to my writing this letter.
It is agreeable to my idea of justice, on this occasion, that a grant should be made by all the proprietors of Lands immediately interested in the location, each bearing an equitable proportion of the expence, or diminution of his number of acres; But as there are many proprietors of Lands, in a square of ten miles, in this state, and as it would be a business of much time,

and difficulty, to obtain a general consent to such a proposition; and to make a disposition of lines satisfactory to all parties; I think that it is expedient, and I hope for the approbation of most of the concerned, to apply to the Legislature of this state to pass an act, to appropriate to Congress, a district of ten miles square, in either of the Counties bounding on the river Patowmack, and between the eastern branch thereof, and Conococheague creek; And to condemn, and grant to Congress,  acres of Land any where within the said district that the President of the United states will please to accept, for the purpose of erecting public edifices and building a City.
And, as it is probable that no immediate estimation, of Teritorial property, will comprehend all the advantages anticipated by the hopes of Those who have speculated therein, with a view to future prospects—and as no pecuniary consideration, that would probably be granted, would compleatly compensate for all the advantages of situation, and relative value, of real property, the act of the legislature may provide that the expence, or loss, of the aforesaid number of acres shall be proportionably borne by an equitable apportionment, of the same, on all the lands within the district; to be adjusted, surveyed, marked, and bounded, by the Commissioners who shall be appointed by the President of the United States for laying off the district.
I propose, Sir, as soon as I can have them compleated, to send you platts of the lands in my possession on the river, and the town of Williams-port.
If my interest is not too inconsiderable to justify my offering propositions, individually, you will allow me to suggest that in the event of my property being included in the location, and by no act of assembly being passed to make a grant upon general principles, I most willingly shall consent to grant (without expectation of compensation) as many squares, or Lotts, of my Land as shall be deemed necessary for public buildings, and that embarrassment may prevent the population of the place, I will further consent that all the lotts within the limits of the City may be disposed of by the Commissioners for the benefit of the proprietor.
The plan of the town of Williams-port being already carried partly into execution, many of the lotts being conveyed, and built upon, and others contracted for, I conceive that it would

be no impediment, to the erecting a large City if the rights of purchasers, and the rents payable to the proprietor, and the reversions of titles, and interest, therein, Should be reserved. The town, although small, is upon a large Scale, the streets, and alleys, being wider than common and it is so disposed that it may be extended by the same lines, over the most suitable grounds in the vicinity to a great distance.
If my lands, at Williams port should be appropriated to the use of the public, whether advantageously for me, or not, there is one reservation which, I trust, will not be denied me—Reverence for the dust of my Parents; and affection for very dear friends, recently lost, will appologize for my requesting that one acre may be excluded from Condemnation by law, and from Sale by the Commissioners.
Without a wish, sir, to know the determination of the President, before it is Officially communicated to Congress, I would be happy to have my ideas of this business conformed to the public exp⟨ecta⟩tion; Some thing in the law presents an ambiguity to my understanding, and I confess that the policy of requiring private contributions does not accord with my conceptions of public justice, and the dignity of Government, Yet presuming that there are good reasons why the law should be as it is, I have attempted to stimulate the Citizens of this County to aid it by their exertions.
It would have been in vain to have attempted a contribution upon more liberal principles than those recommended in the printed paper inclosed herewith; What success it will have, in its present form, I cannot venture to predict. I hope that it will be respectable.
If, Sir, the propositions now made, on my own part, should be had in consideration by you in determining on the seat of Governme⟨nt,⟩ I shall acknowledge them obligatory On me. If not, I request that you will be pleased to confer on this merely as a private letter dictated by a desire of making you acquainted with my present sentiments, and information on the subject. I am, Dear Sir, With the most perfect respect, and Esteem Your Most Obedient and Most affectionate, Humble Servant

O.H. Williams

